DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the method by which the percentages are measured is not disclosed, making them indefinite.  For the purposes of compact prosecution, the percentages will be considered to be by weight.
It is uncertain if the “peeled garlic cloves” are the same as the “garlic cloves” elsewhere in the claims.  For the purposes of compact prosecution, they will be considered to be the same as the “garlic cloves” in all claims.
Regarding claim 4, the limitation “for the first 30 – 60 hours” is indefinite.  The amount of time that the garlic cloves are to be immersed has not been established nor is it certain if this places a limit 
Regarding claim 6, “the water” lacks antecedent basis.
Regarding claims 1, 3 – 6, and 10, the term “in such a way” is indefinite as it is unclear what “way” these actions would be carried out.  For the purposes of compact prosecution, “in such a way” is interpreted to mean “in order to”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR-101718305-B1) in view of Costilow (NPL – Costilow), Engineering (NPL – Engineering), Blonder (NPL – Blonder), Soniak (NPL – Soniak), and Alan (NPL – Alan).
Regarding claim 1, Ho teaches making a pickled side dish by brining cucumbers to a salt concentration of 5 – 25 wt% before performing a primary desalting step in purified water which brings the salt content to 3 – 10 wt%, washing the desalted vegetable, and a secondary desalting step in purified water which brings the salt content to 1 – 5 wt% [0002, 0018 – 0020, 0032].  Instead of cucumbers, the side dish can be made with garlic [0003].  Later, the vegetable is immersed in a seasoning solution comprising purified water, white vinegar, and citric acid (and antioxidant) [0022, 0034].
Ho does not teach the salt concentrations of claim 1.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Ho does not teach desalting garlic for 2 – 4 days.
Blonder teaches that the diffusion of salt is dependent on time [Fig on pg 6].  More time is necessary for more salt to diffuse through food.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho to adjust the time that the garlic cloves are immersed in drinking water so as to reach the desired level of salinity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ho does not teach mixing the drinking water contained in the receptacle in such a way that all garlic cloves have the same salt concentration, nor blowing air in the receptacle in such a way as to create bubbling intended to cause the evaporation of the garlic fumes.
Costilow teaches a method of removing gases from submerged vegetables by bubbling air through the liquid.  This gas movement creates liquid circulation in the receptacle [pg 234, Col 2, 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the garlic pickling of Ho with the gas removal system of Costilow so as to remove any sulfur-containing compounds that may leach out of damaged cloves during the desalinization process.  The water-circulation caused by Costilow’s method would also equalize the saline concentration throughout the receptacle leading to even diffusion of salt from the garlic cloves.
Ho does not teach heating the drinking water contained in the receptacle to a temperature comprised of 45° - 50°C and letting the garlic cloves cool to ambient temperature.  
Ho teaches that the temperature and desalting effect are related [0044].  Ho also teaches that the temperature at which the vegetable is exposed to the seasoning solution affects the traits of the final product [0181].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho to include the temperature of the drinking water while desalting the garlic so as to reach the desired salinity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It also would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho to include bringing the temperature of the garlic to ambient temperature before adding the seasoning solution so as to not negatively affect the traits of the final product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Ho does not teach letting the drinking water flow out of the receptacle.
Ho teaches dehydrating the garlic and putting it into a container [0143].
While removing the vegetable from the desalting water is not the same as removing water from a receptacle, it provides a predictable result.  Namely, both procedures prepare the garlic for the next step involving the seasoning solution.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho to remove the garlic from the desalting liquid as it provides equivalent results.
Ho does not teach leaving the garlic cloves in the seasoning solution for 10 – 14 hours in such a way as to reduce the pH of the garlic cloves to 3.2 and prevent oxidation of the garlic.
Ho teaches adding the antioxidant citric acid which will help prevent oxidation.
Engineering teaches that pickles (vegetables soaked in vinegar) have a pH of 3.0 – 3.6 [pg 2].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho to pickle the garlic cloves for a certain amount of time so as to reach the pH of a pickled vegetable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ho does not teach draining the garlic cloves in order to eliminate the solution from the pickling receptacle.
Alan teaches draining water from the garlic cloves.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho by removing the seasoning solution from the garlic cloves so as to control 
Regarding claim 5, Ho does not teach heating the drinking water contained in the receptacle to a temperature comprised of 45° - 50°C and air blowers operating in such a way as to blow air in the receptacle.
Ho teaches that the temperature and desalting effect are related [0044].  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Ho to include the temperature of the drinking water while desalting the garlic so as to reach the desired salinity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Costilow teaches blowing air into a receptacle where a vegetable is soaking [pg 234, Col 2, “Sidearm purger”, paragraph 1].  Air can be used to purge or remove unwanted gases in this method [pg 236, Col 2, “Effectiveness of purging in controlling bloater-type storage”, paragraph 2].  Soniak teaches that damaged cloves can release sulfur compounds that lead to bad breath.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the garlic pickling of Ho with the gas removal system of Costilow so as to remove any sulfur-containing compounds that may leach out of damaged cloves during the desalinization process.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, and Alan as applied to claim 1 above, further in view of Protein (NPL – Protein).
Regarding claim 2, Ho, Costilow, Engineering, Blonder, Soniak, and Alan do not teach the step of immersing the garlic cloves in the drinking water that is contained in the receptacle provides for immersing a quantity of garlic cloves equal to the quantity of water contained in the receptacle.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the combination of Ho, Costilow, Engineering, Blonder, Soniak, and Alan to alter the ratio of garlic to drinking water to control the rate of dialysis of salt out of the garlic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, and Alan as applied to claim 1 above, and further in view of Spiegel (NPL – Spiegel) and Aggarwal (NPL – Aggarwal).
Regarding claim 3, Ho, Costilow, Engineering, Blonder, Soniak, and Alan do not teach placing the garlic cloves in a jar, pouring sunflower oil in a receptacle, introducing curcuma in the receptacle with the sunflower oil, mixing the sunflower oil and the curcuma in the receptacle in such a way to obtain a sunflower oil - curcuma solution, pouring the sunflower oil - curcuma solution in the jar with the garlic clove in such a way that the garlic cloves are immersed in the sunflower oil - curcuma solution.
Alan teaches blanching garlic cloves, removing the water, and drying the cloves before packing them into a jar.  Then, Alan teaches mixing extra virgin olive oil, lemon juice, vinegar, and spices in a blender before pouring over the garlic [Directions].  Spiegel teaches extra virgin olive oil has a rich flavor [pg 4 “What it’s good for”] as opposed to sunflower oil which has a light flavor [pg 13, “What it is”].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to replace the extra virgin olive oil of Alan with the sunflower oil of Spiegel so as to eliminate the strong olive oil flavor in favor of a more neutral oil.
Aggarwal teaches curcuma is the source of turmeric [pg 1 “Introduction”].  It has the ability to preserve food through its antioxidant mechanisms [pg 2, paragraph 1].

In addition, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the garlic cloves of Ho, Costilow, Engineering, Blonder, Soniak, and Alan with the marinade of Alan, Aggarwal, and Spiegel so as to create a delicious snack and side dish [Alan: Directions].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, and Alan as applied to claim 1 above, and further in view of Gerber (NPL – Gerber), House (NPL – House), Zhao (CN-103494147-A), Franco (NPL – Franco), and Sorensen (US-20170049816-A1).
Regarding claim 4, Ho, Costilow, Engineering, Blonder, Soniak, and Alan do not teach, in the first 30 – 60 hours of immersion of the garlic cloves in drinking water, leaving a ball valve of the receptacle open, in such a way that drinking water is introduced inside the receptacle and, simultaneously, salt water comes out of the receptacle from a lower opening of the receptacle, operating air blowers of the receptacle in an intermittent mode for time intervals of approximately 4 - 8 hours, after approximately 20 - 30 hours from the beginning of the step of immersing the garlic cloves in the drinking water contained in the receptacle, and operating recirculation pumps of the water contained in the receptacle for the following 4 - 10 hours.
House teaches a receptacle with an inlet and outlet for water attached where the flow rate of the inlet can be controlled [Figure].  Gerber teaches that a single handle faucet, like the one depicted in House, can use ball valves [Paragraph 1].  Zhao teaches desalting vegetables in running water.  This method is traditionally used to reduce the salinity of the vegetables to 2 – 5% [0005].

    PNG
    media_image1.png
    405
    352
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use the de-salting procedure of House, Gerber, and Zhao to de-salt the garlic cloves of Ho, Costilow, Engineering, Blonder, Soniak, and Alan so as to reach a desired salt content.  It is also obvious to continue this procedure for as long as is necessary to reach that endpoint.
Franco teaches intermittent purging cycles (blowing air into the liquid so as to remove undesirable gases) to allow time for the soaking water to adjust the gas content [pg 116, Paragraph 1].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to operate the air blowers of Franco in the receptacle housing the garlic cloves of Ho, Costilow, Engineering, Blonder, Soniak, and Alan to blow off unwanted gases during the procedure and do it for as long is necessary to reach the desired gas concentration in the water.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use the recirculation method of Sorenson on the garlic cloves of Ho, Costilow, Engineering, Blonder, Soniak, and Alan so as to evenly distribute salt ions in the rinsing liquid. 
Sorensen does not teach the time values of the claim.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, and Alan as applied to claim 1 above.
Regarding claim 6, Ho does not explicitly teach, after the step of heating the water contained in the receptacle, checking the salinity of the garlic cloves. If the salinity of the garlic cloves is higher than 2%, the step of changing the drinking water contained in the receptacle is repeated, in such a way to desalt the garlic cloves further.  If the salinity of the garlic cloves is lower than 2%, the step of letting the drinking water out of the receptacle is carried out.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the combination of Ho, Costilow, Engineering, Blonder, Soniak, and Alanto by testing the garlic for the desired salinity and, when not obtaining it, to continue the dialysis process.  Since the method of Ho does not call for any specific time that the garlic would be dialyzed, it is implicitly understood to test for salt concentration.  This is much like adding salt to food, testing the flavor, and adding more salt as desired, but in reverse.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, and Alan as applied to claim 1 above, and further in view of Aggarwal, Wayner (NPL – Wayner), and Varvara (NPL – Varvara).
Regarding claim 7, Ho, Costilow, Engineering, Blonder, Soniak, and Alan do not teach the use of 0.02 – 0.08% ascorbic acid in the marinated garlic.
Varvara teaches that ascorbic acid is an antioxidant and stabilizer [Abstract].  Aggarwal teaches that antioxidants are preservative agents [pg 2, paragraph 1].  Wayner teaches that the antioxidant efficiency of ascorbic acid is concentration dependent [Title].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Ho, Costilow, Engineering, Blonder, Soniak, and Alan combination by adding ascorbic acid to garlic because it is an antioxidant used in preservation and stabilization, and to add enough necessary to obtain the antioxidant efficiency required, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Ho, Costilow, Engineering, Blonder, Soniak, and Alan do not teach the use of 34 - 38% of vinegar, 2 - 6% of salt, 0.1 - 0.3% of citric acid, 57 - 61 % of water, despite these components being present.
These individual components are common ingredients found in pickling and marinating. The court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 In re Mason etal, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Therefore, these ingredient concentrations are considered obvious.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, and Alan as applied to claim 1 above, and further in view of Edmonds (NPL – Edmonds) and Buck (NPL – Buck).
Regarding claims 8 and 9, Ho, Costilow, Engineering, Blonder, Soniak, and Alan do not teach seasoning the garlic cloves with the following spices: black pepper powder; crushed dried tomato; parsley; linen seeds after the step of introducing a solution of drinking water, vinegar and anti-oxidants in the receptacle, nor dumping the garlic cloves onto a stainless steel table, indiscriminately pouring the spices on the surface of the garlic cloves to be seasoned, and mixing the seasoned garlic cloves by hand.
Buck teaches putting garlic cloves on aluminum foil, coating with oil, thyme, salt, and pepper, and mixing them by hand before roasting [pg 4 – 6].  The garlic cloves are prepared prior to roasting [pg 1 – 3].  Roasted garlic has many uses including as a spread for bread [description under video].  Edmonds teaches replacing herbs and spices in a recipe as it will provide a new art in food preparation by creating seasonal dishes [pg 2, bullet 9].  
Much like a stainless steel table, an aluminum foil-lined pan provides a surface on which the garlic can be prepared.  As these are equivalent items with predictable results, using a stainless steel table is not considered inventive.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to prepare the garlic of Ho, Costilow, Engineering, Blonder, Soniak, and Alan with the method of Buck so as to produce roasted garlic with many culinary uses.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to change the spices of Buck with the spices of Edmonds as this will create variety.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, Costilow, Engineering, Blonder, Soniak, Alan, Buck, and Edmonds as applied to claim 8 above, and further in view of Ohnana (NPL – Ohnana).
Regarding claim 10, Ho, Costilow, Engineering, Blonder, Soniak, Alan, Buck, and Edmonds do not teach sorting the garlic cloves before the step of seasoning the garlic cloves.
Ohnana teaches identifying and throwing out sticky, brown, and soft garlic cloves as the garlic may have been damaged during transit and its shelf life decreased [pg 4, comment 2].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Ho, Costilow, Engineering, Blonder, Soniak, Alan, Buck, and Edmonds combination to sort out damaged garlic clove, including those that are brown, so as to only use garlic cloves with the longest shelf life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                         
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791